DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The RCE filed 08/04/21 is acknowledged.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriyasu et al. (9,997,867).
Regarding claim 18, Moriyasu et al. disclose a male connector assembly, comprising:
a male housing (8, figure 2) forming at least a first aperture (a FIGURE A below), a second aperture (the FIGURE A below), and a third aperture (the FIGURE A  below);
a terminal position assurance member (13, figure 2) 
being received in the first aperture (figure 11), wherein the terminal position assurance member forms a first guide (the FIGURE below) and a second guide (29, figure 2), the first guide 
at least one terminal position assurance protection nib extending outward from    the male housing, wherein
the at least one terminal position assurance protection rib includes at least a first pair of ribs (24, figure 2), a second pair of ribs (21, figure 2), and a third pair of ribs (18, figure 2),
the first pair of ribs extends in a first direction,
the second pair of ribs extends in a second direction substantially perpendicular  to the first direction,
the third pair of ribs extends in the first direction,
the first pair of ribs is spaced apart from the second pair of ribs,
at least one rib of the second pair of ribs is in contact with at least one rib of the   third pair of ribs,
a first surface (the FIGURE A below) of the male housing forms the first aperture, the second aperture, and the third aperture,
the first pair of ribs is formed on the first surface, and
the first aperture receives all of the terminal position assurance member when in a final lock position (figure 11),

the third aperture receives the first guide (figure 11).

    PNG
    media_image1.png
    595
    611
    media_image1.png
    Greyscale

Regarding claim 19, figure 2 shows 
at least a first selected rib is selected from among the first pair of ribs, the second pair of ribs, and the third pair of ribs, at least a second selected rib is selected from among the .
5.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (9,039,462).
Regarding claim 20, Yoon et al. disclose a male connector assembly, comprising:
a male housing forming at least a first aperture,
at least one terminal position assurance protection rib extending outward from 
the male housing,
wherein the at least one terminal position assurance protection rib includes at      least a first pair of ribs (a FIGURE B below), a second pair of ribs (the FIGURE B below), and a third pair of ribs (the FIUGRE B below),
the first pair of ribs extends in a first direction;
the second pair of ribs extends in a second direction substantially perpendicular  to the first direction,
the third pair of ribs extends in the first direction,
the first pair of ribs is spaced apart from the second pair of ribs,
at least one rib of the second pair of ribs is in contact with at least one rib of the   third pair of ribs, 
a first surface of the male housing forms the first aperture,

the first aperture receives all of the terminal position assurance member when in a final  lock position (figure 4),
wherein at least a first selected rib is selected from among the first pair of ribs,     the second pair of ribs, and the third pair of ribs, at least a second selected rib is selected from       among the first pair of ribs, the second pair of ribs, and the third pair of ribs, such that the first         selected rib is different from the second selected rib, and the terminal position assurance member is    disposed between the first selected rib and the second selected rib when the terminal position     assurance member is in a preset position, and
wherein the terminal position assurance member has an exposed side (pointed at 140 in figure 4), and the at least one terminal position assurance protection rib extends further away from the male housing than the exposed side, when the terminal  position assurance member is in the preset position.

    PNG
    media_image2.png
    520
    505
    media_image2.png
    Greyscale

Response to Arguments
6.	Applicant's arguments filed 06/04/21 have been fully considered but they are not persuasive. 
Regarding claim 20, Applicant argues that Yoon et al. is not disclosed: 
"the terminal position assurance member has an exposed side, and theat least one terminal position assurance protection mb extends further away from the malehousing than the exposed side, when the terminal position assurance member is in the preset position.”

7.	Applicant’s arguments with respect to claim(s) 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/11/21.